UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1539



IDA M. JACKSON; VENUS O. JACKSON; AARON P.
JACKSON,

                                           Plaintiffs - Appellants,

          versus


SUSAN WAHLGREN, formerly known as S. R.
Hollinger, Trooper, Maryland State Police,

                                              Defendant - Appellee,
          and


MARYLAND STATE POLICE; LARRY W. TOLLIVER,
Colonel Superintendent Maryland State Police;
D. B. MACLEAN, 1st Lieutenant Commander;
SERGEANT CASPER; OFFICER GOLDMAN; OFFICER
LASSIE; OFFICER HOUSE; OFFICER NORDSTRAM;
J. O. HAMMELMANN, Major,
                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
93-2504-DKC)


Submitted:   July 10, 1997                  Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ida M. Jackson, Venus O. Jackson, Aaron P. Jackson, Appellants Pro
Se. John Joseph Curran, Jr., Attorney General, Baltimore, Mary-
land; Betty Stemley Sconion, Assistant Attorney General, Kimberly
Elizabeth Rice, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikes-
ville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order denying relief on
their 42 U.S.C. § 1983 (1994) complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

To the extent Appellants' notice of appeal brings up for considera-

tion the district court's rulings in prior orders, we find no error

and affirm on the reasoning of the district court. Jackson v. Mary-
land State Police, No. CA-93-2504-DKC (D. Md. Apr. 7, 1997; Apr. 12

and Oct 21, 1996; June 20, 1995; Oct. 8 and Nov. 4, 1993). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                2